Citation Nr: 1021164	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for urolithiasis.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1980 to June 
1980, and from September 1980 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the RO 
which, in part, denied an increase rating for the Veteran's 
urolithiasis and TDIU.  A videoconference hearing before the 
undersigned was held in August 2007.  The Board, in part, 
remanded the issues currently on appeal for additional 
development in December 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's renal disorder is manifested primarily by 
right flank pain, a non obstructing, 4-mm. stone, and 
nocturia three times a night, without constant albuminuria, 
persistent edema or any renal dysfunction.  

3.  The Veteran's service-connected disabilities include 
urolithiasis and hysterectomy; each rated 30 percent 
disabling, degenerative disc disease of the lumbar spine; 
rated 20 percent disabling, deviated nasal septum, 
hypothyroidism, pyelonephritis with stenosis, and 
degenerative disc disease of the cervical spine, each rated 
10 percent disabling, and cholecystectomy, rated 
noncompensably disabling.  The combined rating is 70 percent.  

4.  The Veteran has one year of college education with 
additional training as a nurse assistant, and has 
occupational experience as a clerk and substitute teacher; 
the Veteran reportedly last worked in June 2001.  

5.  The Veteran's service-connected disabilities are not 
shown to preclude her from securing and following 
substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for urolithiasis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.3, 4.115, including Part 4, Diagnostic Codes 7508-7509 
(2009).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.3, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in December 2002 and May 2003, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by her and which she authorized to 
be obtained, have been associated with the claims file.  The 
Veteran was examined by VA on at least three occasions during 
the pendency of the appeal, and testified before the 
undersigned at a hearing in August 2007.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

Increased Rating - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

The Veteran service-connected urolithiasis is rated 30 
percent disabling under DCs 7508-7509, as nephrolithiasis and 
hydronephrosis.  This 30 percent rating is the highest rating 
available under each code.  DC 7509, however, provides for 
rating as renal dysfunction for severe hydronephrosis.  Under 
38 C.F.R. § 4.115b, a 60 percent evaluation is warranted for 
renal dysfunction when there is constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  An 80 percent evaluation is for application when 
there is persistent edema and albuminuria with BUN 40 to 80 
mg%; or, creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A maximum 100 percent evaluation 
is for application when renal dysfunction requires dialysis 
or precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organs, especially 
cardiovascular.  

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, particularly those stated at the 
hearing before the undersigned in August 2007; the VA and 
private treatment records from 2003 to 2008, and the findings 
from the VA examinations conducted during the pendency of 
this appeal.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
Veteran will be summarized where appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, her belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Most of the medical reports of record during the pendency of 
this appeal pertained to treatment for the Veteran's now, 
service-connected low back disability.  While some of the 
reports noted a history recurrent nephrolithiasis, the only 
objective evidence of a renal problem was a 3 to 4-mm., non-
obstructing stone in the mid to lower pole of the right 
kidney.  Multiple diagnostic studies, including CT and 
ultrasound scans from July 2003 to 2006 showed the non-
obstructive stone with no evidence of hydronephrosis or 
ureteral calculi.  The Veteran underwent cystoscopy and right 
retrograde ureteropyelogram with stent placement at a private 
hospital in May 2006.  The operative report showed no tumors, 
stones or diverticula in the bladder, and no filling defects 
or obstruction of the ureter.  

When examined by VA in January 2008, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The examiner noted that the Veteran had a small stone in the 
right kidney with no hydronephrosis in 2000, and was shown to 
have a 4-mm calculus in the upper pole of the right kidney 
with a mild calycectasis on VA CT scan in June 2007.  The 
examiner indicated that the Veteran did not have any renal 
dysfunction, and that her blood urea nitrogen and creatinine 
were normal.  The Veteran reported urinary frequency every 
two to three hours during the day and nocturia three times a 
night with urge incontinence and occasional stress 
incontinence.  The examiner indicated that he could not 
determine how many pads she used, if at all, as it was 
difficult to get any direct answers from the Veteran.  

On examination, there was some slight right flank tenderness 
and a well-healed surgical scar.  A CT scan revealed a 5-mm 
calculus in the right interpolar region, medially, near the 
right renal pelvis, stable in appearance since the study in 
February 2006.  There was no associated hydronephrosis.  The 
examiner commented that the Veteran's only residual of her 
genitourinary disease was basically a non obstructing stone 
in the right kidney.  

VA outpatient notes showed that the Veteran was seen for 
right lower quadrant  abdominal and right lower back pain 
radiating into both legs a few days after the VA examination.  
A treatment note by VA urology services in January 2008, 
indicated that the Veteran was informed that the right renal 
calculus was not the cause of her discomfort and that only if 
the stone dropped into her ureter would she need a ureteral 
stent.  The Veteran acknowledged that she understood and 
indicated that she would return if true renal colic ensued.  

After a review of the evidence of record, the Board concludes 
that an evaluation in excess of 30 percent for the Veteran's 
renal disorder is not warranted.  As previously indicated, 
the Veteran is currently assigned the maximum rating 
permissible under DC 7508 for nephrolithiasis.  Thus, an 
evaluation greater than 30 percent is not possible under that 
diagnostic code.  However, DC 7509 also provides that severe 
hydronephrosis is to be rated as renal dysfunction, which 
does provide for evaluations in excess of 30 percent.  In 
this regard, however, the evidence of record does not show 
hydronephrosis, renal dysfunction with constant albuminuria 
and edema, a decrease in kidney function, or hypertension 
with diastolic blood pressure predominantly of 120 or more.  
Thus, an evaluation greater than 30 percent is not warranted 
for the Veteran's kidney disorder under 38 C.F.R. § 4.115b.  

The objective assessment of the Veteran's present impairment 
of the kidney's does not suggest that she has sufficient 
symptoms so as to warrant an evaluation in excess of the 30 
percent evaluation currently assigned at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, there is no credible evidence that the 
manifestations of the Veteran's kidney disorder are unusual 
or exceptional as to demonstrate that the rating schedule is 
inadequate for determining the proper levels of disability.  
While the Veteran has a renal stone in the right kidney, and 
was hospitalized once during the pendency of the appeal for 
stent placement, there has been no evidence of hydronephrosis 
or any renal dysfunction at anytime during the pendency of 
this appeal, including during the one year period prior to 
receipt of her claim for increase.  Further, there is no 
objective evidence of marked interference with employment due 
solely to her renal disorder.  In this case, the 
manifestations of the Veteran's urolithiasis are consistent 
with the schedular criteria, and there is no objective 
evidence that the manifestations of her disability are 
unusual or exceptional.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. 
Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

By considering her urolithiasis and pyelonephritis as 
effecting a single bodily system, the Veteran meets the 
schedular criteria for TDIU.  The Veteran's service-connected 
disabilities include urolithiasis and hysterectomy; each 
rated 30 percent disabling, degenerative disc disease of the 
lumbar spine; rated 20 percent disabling, deviated nasal 
septum, hypothyroidism, pyelonephritis with stenosis, and 
degenerative disc disease of the cervical spine, each rated 
10 percent disabling, and cholecystectomy, rated 
noncompensably disabling.  Her combined disability rating is 
70 percent.  

Moreover, regardless of the combined evaluation, when a 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, that person shall be rated totally disabled.  
38 C.F.R. §  4.16(b).  

With respect to the Veteran's disabilities, on VA spine 
examination in January 2008, the Veteran had good range of 
motion of the cervical and lumbosacral spine with forward 
flexion to 40 and 60 degrees, respectively.  The Veteran 
walked briskly without an assistive device and was able to 
perform routine activities, such as, dressing and undressing 
and getting on and off the examining table, without 
difficulty.  There was no evidence of pain on motion of the 
cervical or lumbosacral spine and no additional range of 
motion loss with repetitive movement.  Strength and motor 
function was normal and there was no evidence of muscle spasm 
or any significant neurological impairment associated with 
the cervical or lumbosacral spine disabilities.  

Similarly, there has been no evidence of hydronephrosis or 
any renal dysfunction associated with the Veteran's 
urolithiasis at anytime during the pendency of this appeal, 
and no evidence of any significant residuals associated with 
her other service connected disabilities.  After examination 
of the Veteran and review of the claims file, VA examiners in 
January 2008 indicated that there were no active symptoms of 
hypothyroidism and that her cholecystectomy had no bearing on 
her activities of daily living or functioning.  Likewise, her 
deviated septum was not considered to render her unable to 
secure and follow gainful employment and it was found her 
hysterectomy also would not interfere with employment.  
Indeed, it was noted she was attending school to become a 
certified nurse assistant.  

While the Board does not dispute that the Veteran experiences 
some impairment due to her service-connected disabilities, 
the degree of impairment is adequately reflected by the 
current combined schedular rating of 70 percent.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the 
Veteran's service-connected disabilities have not been so 
severely disabling as to have rendered her or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that her service-connected disabilities would 
render her individually unable to follow any substantially 
gainful occupation.  

Accordingly, the Board finds that the evidence does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, renders her unable to secure or follow a 
substantially gainful employment.  


ORDER

An evaluation in excess of 30 percent for urolithiasis is 
denied.  

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


